COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
AZIZ SHAKARZAHI AND ILIA                                          No. 08-15-00102-CV
SHAKARZAHI,                                     §
                                                                    Appeal from the
                        APPELLANTS,             §
                                                                  243rd District Court
V.                                              §
                                                                of El Paso County, Texas
RAYMOND MALOOLY, ALAN                           §
MALOOLY, MALOOLY                                                 (TC#2014-DCV1956 )
CORPORATION, PEBBLE HILLS                       §
PLAZA, LTD., ASLM, LTD., ASLM II,
LTD., JANUARY 2K, LTD., AND                     §
FEDERAL ACCEPTANCE
CORPORATION.                                    §

                          APPELLEES.            §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the Appellants’ brief has not been filed, we

dismiss the appeal for want of prosecution.

       On October 12, 2015, the Clerk notified Appellants that their brief was past due and no

motion for extension of time had been filed. The letter advised Appellants that the Court

intended to dismiss the appeal for want of prosecution unless Appellants responded within ten

days and showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the

brief nor a motion for extension of time in which to file the brief has been filed. Accordingly,
we dismiss the appeal for want of prosecution.



October 30, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 -2-